Name: Commission Regulation (EEC) No 1077/82 of 28 April 1982 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1982 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 82 Official Journal of the European Communities No L 125/ 11 COMMISSION REGULATION (EEC) No 1077/82 of 28 April 1982 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1982 Berlin Trade Fairs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, In addition to the quantitative limits on imports esta ­ blished by Regulation (EEC) No 3059/78 , suppemen ­ tary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1982 and shall be allocated to the Federal Republic of Germany. Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 establishing a common procedure for administering quantitative quotas ('), as last amended by Regulation (EEC) No 661 /82 (2), and in particular Article 9 (3) thereof, Article 2 Whereas, by Regulation (EEC) No 3059/78 , the impor ­ tation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization : 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authori ­ ties as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 1 November 1982. 2. The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1983 . 3 . The Commission shall be informed not later than 31 December 1982 of the total quantities covered by contracts authorized under paragraph 1 . Whereas trade fairs are to be held, as in previous years, in Berlin in 1982 at which third countries which export products subject to Regulation (EEC) No 3059/78 are expected to participate ; whereas supple ­ mentary quotas have already been opened in respect of previous fairs by Commission Regulations ; whereas the existing shares of Community quotas allocated to the Federal Republic of Germany may again be insuf ­ ficient to meet the requirements of the trade fairs ; Whereas it is therefore necessary to open supplemen ­ tary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Article 3 Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3059/78 ; Importation of the textile products covered by authori ­ zation given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3059/78 . Article 4 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulaton (EEC) No 3059/78 , This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities.(') OJ No L 365, 27. 12. 1978 , p . 1 .O OJ No L 82, 29 . 3 . 1982, p . 1 . No L 125/ 12 Official Journal of the European Communities 7. 5 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1982. For the Commission Wilhelm HAFERKAMP Vice-President / 7. 5 . 82 Official Journal of the European Communities No L 125/13 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Third countries Units Quantities 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regene ­ rated textile fibres India Malaysia Pakistan Philippines Thailand Bulgaria 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 106 57 74 113 100 25 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers , slip-overs, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Hungary Pakistan Philippines Poland Thailand Bulgaria 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 45 93 78 40 99 25 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys ' outer garments : Women's, girls' and infants ' outer garments : B. Other : Men's and boys ' woven breeches, shorts and trousers (including slacks) ; women's, girls ' and infants' woven trou ­ sers and slacks , of wool , of cotton or of man-made textile fibres Poland Sri Lanka Thailand Hungary Indonesia 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 80 45 26 5 29 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres Hungary India Malaysia Pakistan Philippines Singapore Sri Lanka Thailand Bulgaria 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 12 184 12 41 50 118 45 46 10 No L 125/ 14 Official Journal of the European Communities 7. 5 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Third countries Units Quantities 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres Malaysia Pakistan Singapore Sri Lanka Bulgaria Indonesia 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 60 57 64 129 45 60 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil India Pakistan Tonnes Tonnes Tonnes 128 35 27 11 60.02 B 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool, of cotton or of man-made textile fibres Philippines Thaailand 1 000 pairs 1 000 pairs 72 104 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Brazil Philippines 1 000 pieces 1 000 pieces 69 200 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres Hungary India Philippines Poland Czechoslovakia 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 60 13 19 50 10 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments, including collaars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts, of wool, of cotton or of man-made textile fibres Singapore 1 000 pieces 54 7. 5 . 82 Official Journal of the European Communities No L 125/ 15 Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Third countries Units Quantities 19 61.05 BÃ ­ III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabrics, of a value of not more than 15 ECU/kg India Malaysia 1 000 pieces 1 000 pieces 1 824 2 300 20 62.02 Bla) c) 62.02-12 ; 13 ; 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Bed linen, woven Brazil India Tonnes Tonnes 99 140 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 ; 61.02-25 ; 26 ; 28 Men's and boys ' outer garments : Women's, girls' and infants' outer garm ­ ments : B. Other : Parkas , anoraks , windcheaters and the like, woven, of wool , of cotton or of man-made textile fibres Philippines Singapore Thailand 1 000 pieces 1 000 pieces 1 000 pieces 133 15 74 22 56.05 A 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 Yarn of man-made fibres (discontinuous or waste) not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres not put up for retail sale : a) Of which : Acrylic Malaysia Singapore Thailand Tonnes Tonnes Tonnes 146 112 33 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47 ; 73 Under garments , knitted or crocheted, not elasstic or rubberized : Men's and boys ' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Brazil Pakistan Singapore Philippines 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 8 5 9 110 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls ' and infants' (other than babies ') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Brazil Malaysia Philippines Singapore Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 32 8 26 8 52 26 60.05 A II b) 4 cc) 1 1 22 33 44 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other India Philippines Thailand 1 000 pieces 1 000 pieces 1 000 pieces 164 41 65 No L 125/ 16 Official Journal of the European Communities 7. 5 . 82 Cate ­ in CCT heading No NIMEXE code ( 1982) Description Third countries Units Quantities 26 (cont'd) 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man ­ made textile fibres 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts India Singapore 1 000 pieces 1 000 pieces 132 18 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man ­ made textile fibres India 1 000 pieces 11 30 A 61.04 BÃ ­ 61.04-11 ; 13 ; 18 Women's, girls' and infants' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres Singapore 1 000 pieces 153 30 B 61.04 B II 61.04-91 ; 93 ; 98 Women's, girls' and infants' under garments : Women's, girls' and infants' (other than babies') woven under garments other than pyjamas and night dresses, of wool , of cotton or of man-made textile fibres Brazil India Tonnes Tonnes 6 8 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts, bras ­ siÃ ¨res, braces, suspenders , garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : BrassiÃ ¨res, woven, knitted or crocheted Brazil Philippines Czechoslovakia 1 000 pieces 1 000 pieces 1 000 pieces 71 192 20 7 . 5 . 82 Official Journal of the European Communities No L 125/ 17 Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Third countries Units Quantities 39 62.02 B II a) c) III a) 2 c ) Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Brazil India Tonnes Tonnes 84 34 62.02-40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 65 ; 72 ; 74 ; 77 Woven table linen, toilet and kitchen linen other than of cotton terry fabric 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres Czechoslovakia 1 000 pieces 5